Citation Nr: 0218319	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  00-00 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to an increased rating for healed 
fracture, carpal navicular bone, left wrist, with 
traumatic arthritis, currently rated as 10 percent 
disabling.

(The issue of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for blood leakage 
into the right leg with resultant numbness and nerve 
damage as a result of treatment on July 30, 2001 at a VA 
facility will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board



WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Jackson, 
Mississippi (RO), which denied the benefits sought on 
appeal.   

Service connection is in effect for healed fracture, 
carpal navicular bone, left wrist, with traumatic 
arthritis rated as 10 percent disabling and atrophy of the 
thenar muscles of the left hand with poor grip strength 
and pain rated as 10 percent disabling.  The only issue 
developed for appellate consideration is entitlement to an 
increased rating for healed fracture, carpal navicular 
bone, left wrist, with traumatic arthritis.  The Board 
finds that based on the veteran's statements he is also 
raising the issue of an increased rating for atrophy of 
the thenar muscles of the left hand with poor grip 
strength and pain.  This issue is referred to the RO for 
appropriate action.

Further development will be conducted on the issue of 
entitlement compensation benefits under the provisions of 
38 U.S.C.A. § 1151 pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule 
of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing the appellant's response 
to the notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  The veteran does not currently have a bilateral knee 
disorder which is related to service, or any incident 
which occurred during active duty.

2.  The healed fracture, carpal navicular bone, left 
wrist, with traumatic arthritis, the minor extremity 
results in the equivalent of favorable ankylosis in 20 to 
30 degrees dorsiflexion.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2002); 38 C.F.R. Part 4, Diagnostic Codes §§  
3.303, 3.307, 3.309  (2002).

2.  The schedular criteria for a 20 percent rating for 
healed fracture, carpal navicular bone, left wrist, with 
traumatic arthritis, the minor extremity have been met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5214 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In this regard the veteran was notified of the 
requirements necessary to establish his claim in 
statements of the case and supplemental statements of the 
case.  Also, in a September 2001 notification letter and 
as part of a supplemental statement of the case and a 
statement of the case, both in June 2002, the RO has also 
notified the veteran of VCAA, and of VA's duty to assist 
the veteran by obtaining evidence from various sources and 
to obtain a medical opinion if an examination or opinion 
is necessary.  The RO also notified the veteran of his 
responsibility to help the RO obtain all evidence 
necessary to support the claim by informing the RO of 
relevant medical records not already obtained.  The record 
shows that all pertinent evidence has been obtained.  The 
Board finds that the VA has satisfied provisions of the 
VCAA.  Quartuccio v. Princippi, 16 Vet. App. 183 (2002).

I.  Service Connection for a Bilateral Knee Disorder

Service medical records reflect that no pertinent 
complaints or treatment are recorded during service.  The 
separation examination report showed no pertinent 
abnormality, and contains notes indicating no pertinent 
history. 

The veteran underwent a VA examination in May 1964 for a 
disability involving the left wrist.  The veteran had no 
complaints referable to his muscular or skeletal systems 
except pertaining to the left wrist.  Articulations and 
bones of the back and limbs were all free from limitations 
and painful motions, periarticular swelling, tenderness 
and muscle spasms.  No pertinent diagnosis was made.

Private and VA treatment records reflect treatment from 
1998 through September 2002 for different medical 
conditions and disorders including for bilateral knee 
complaints.  The VA medical records include reports of X-
ray examination in April and July 1998.  These records 
reflect that in April 1998, X-rays of the right knee 
showed abnormalities including narrowing of the knee joint 
and large juxta-articular osteophytes present.  The 
patellofemoral joint was also superiorly narrowed and 
there was spurring in the region.  No fractures were seen 
and the soft tissue was within normal limits.  In July 
1998, X-rays of both knees showed degenerative changes in 
both knees with narrowing of the medial joint space 
compartment and with hypertrophic spurring.  A small 
density was seen in the left knee projected over the mid 
region on the joint space, thought to be a loose body in 
the joint space.  No other abnormalities were seen.  In 
January 1999 the veteran was noted to have bilateral knee 
degenerative joint disease with X-ray findings of moderate 
degenerative joint disease, and it was recommended to lose 
weight and consider an ATS of the right knee.  In March 
1999, the veteran underwent ATS of the right knee, 
debridement meniscus - medial (PMM), in treatment for 
right knee degenerative joint disease.  Subsequent VA 
clinical records show treatment through mid-2002 for 
bilateral knee degenerative arthritis.

The veteran testified about his claimed bilateral knee 
disorder during two hearings, one in March 2000 at the RO 
and a Video Conference hearing before the undersigned 
member of the Board in September 2002.  During these 
hearings the veteran testified in essence that his work 
during service as a pole climber resulted in repeated 
stress and bumping injury to his knees.  He testified that 
he did not seek treatment during service in order to avoid 
being placed on KP and other duties.  He testified that he 
first sought treatment after service in about 1957, but 
was unable to obtain records with respect to that 
treatment.  Testimony was also given by the veteran's 
spouse.

The veteran has provided several lay statements supportive 
of his claim that he has bilateral knee disorder related 
to service.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 
3.303(d).  For the showing of chronic disease in service, 
there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology 
is required only where the condition noted during service 
is not, in fact, shown to be chronic or when the diagnosis 
of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).

Also, where a veteran served continuously 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a 
degree of at least 10 percent within one year from the 
date of termination of service, such disease shall be 
presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a 
disorder during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2002).

In summary, the veteran is competent to report his 
symptoms and injuries.  However, neither he nor the 
authors of provided lay statements are shown to have the 
medical training or expertise necessary to render medical 
findings or opinions.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

In this regard, the service medical records show no 
complaint or finding pertaining to a disability involving 
the knees.  He has testified that he did not seek 
treatment in order to avoid any additional duties such as 
KP.  However, at the time of his discharge examination he 
gave no history of any problems with his knee and the 
lower extremities were clinically evaluated as normal.  
Furthermore, when he underwent a VA general examination in 
May 1964, the veteran had no complaints referable to his 
knees and on examination no abnormality referable to the 
knees was found.

The first medical evidence of any knee disorder is not 
until 1998, more than 40 years after service when X-rays 
showed degenerative changes in both knees with other 
pathology.  There is no medical evidence showing any 
arthritis within one year of discharge from service or 
until 1998.  Moreover, there is no medical evidence of any 
injury, complaints, treatment or pertinent findings during 
service, and there are no opinions or other medical 
evidence to otherwise link any current bilateral knee 
disorder to service.  Without current medical confirmation 
of a residual disability resulting from an inservice 
injury of the knees, bilaterally, it is the judgment of 
the Board that the preponderance of the evidence is 
against the appellant's claim.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and 
the claim must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Increased Rating for Healed Fracture, Carpal 
Navicular Bone, Left Wrist, With Traumatic Arthritis

The service medical records reflect that the veteran 
sustained a probable fracture of the left wrist in 1955.  
A VA examination was conducted in June 1964. At that time 
it was reported that the veteran was right handed.  The 
diagnosis was residual of a fracture of the carpal bone, 
left wrist, not found by x-ray.  In June 1964 the RO 
granted service connection for the healed fracture of the 
carpal navicular bone of the left wrist and assigned a 
non-compensable rating.  In June 2000 the RO assigned a 10 
percent rating for a healed fracture carpal navicular bone 
of the left wrist with traumatic arthritis

VA medical records in 1999 and 2000 show that the veteran 
had complaints of pain and stiffness in the left wrist, 
and that examiners have diagnosed left thumb base 
degenerative joint disease and middle finger trigger.  A 
January 1999 treatment report notes that X-ray examination 
showed severe degenerative joint disease of the base of 
the thumb.  Surgical intervention on the left wrist and 
left middle finger was performed in February 1999.  A 
treatment note in October 1999 shows that the examiner 
diagnosed basal joint arthritis.  A February 9, 2000, VA 
medical report notes that the veteran was still having 
hand pain.  There was some relief with medication.  

During a March 2000 hearing at the RO, the veteran 
testified that he was right handed and was losing feeling 
and had no grip in the left wrist.

The report of a September 2001 VA examination shows that 
the veteran complained of severe pain in the left wrist, 
thumb, and swelling of the second and third fingers as 
well as pain.  He stated that his grip strength was 
getting poorer and he was unable to use the left hand for 
any activities including opening jars or holding objects.  
He was taking several medications for other disorders and 
had extensive occupational therapy to the left hand.  He 
stated that pain at times was at a level of 10 and 
presently was 7 out of 10.  

Examination of the left wrist and hand revealed mild 
atrophy of the thenar eminence, old healed surgical scar 
on the lateral aspect of the distal forearm and base of 
left thumb which was markedly sensitive and tender to 
touch.  There appeared to be some fullness on the radial 
aspect of the left wrist and it was tender to touch.  He 
had marked tenderness at the base of the second 
metacarpal.  The range of motion was markedly limited with 
pronation of 70 degrees, supination of 60 degrees, 
actively; and pronation of 80 degrees, supination of 65 
degrees, passively, and he was in excruciating pain.  
Ulnar deviation was 20 degrees passively with marked pain 
and 15 degrees actively with mild discomfort.  Radial 
deviation was 20 degrees with severe pain passively, and 
10 degrees actively, with marked discomfort during active 
range of motion as well.  Opposition of the thumb to the 
little and fourth fingers was 2 cm gap between the tips of 
the fingers and the tip of the thumb.  Between the third 
and index fingers and the thumb, it was about 1 cm.  
Passively, the examiner was able to oppose the left thumb 
and index finger, left thumb and middle finger.  However, 
the veteran was in moderate discomfort.  Grip strength was 
poor.  The veteran was not able to bring the index and 
third fingers to the proximal crease.  Flexion of the 
thumb was markedly limited at 15 degrees passively at the 
MCP and DIP joints.  Extension was almost zero actively 
and about 10 degrees passively with severe pain.  
Abduction/adduction of the thumb were markedly limited as 
well with severe complaints of pain.  The veteran was 
unable to oppose the thumb to the distal crease of the 
wrist, to any of the fingers.  Diminished sensory function 
noted on the dorsum of the hand and median nerve 
distribution area, and it was hypersensitive on the radial 
nerve distribution area.  Functionally, the veteran uses 
the right upper extremity for all his needs.  

The examination report contains impressions of (1) status 
post fracture of left carpal/navicular bone with traumatic 
changes, and (2) atrophy of thenar muscles of the left 
hand with poor grip strength.  The examination report 
concluded that DeLuca provisions could not be clearly 
delineated.  The examiner noted that however, it was 
obvious that there was weakness and loss of functional 
capacity in the left hand, and coordination and dexterity 
were markedly limited due to loss of prehension and pinch.   

The veteran testified at a videoconference hearing before 
the undersigned member of the Board in September 2002.  At 
that time he stated that he had numbness, pain and no 
strength in his left hand.
 
Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in VA's Schedule for Rating Disabilities, which is based 
on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2001).  The 
intent of the rating schedule is to recognize painful 
motion or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints involved should be 
tested for pain on both active and passive motion, in 
weight bearing and nonweight-bearing and, if possible, 
with range of the opposite of the opposite undamaged 
joint.  38 C.F.R. § 4.59.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination and impaired ability 
to execute skilled movement smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing 
are also related considerations.  Id.  The Court has 
stated, however, that a specific rating for pain is not 
required.  Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).

In cases in which entitlement to compensation has already 
been established and an increase in the disability rating 
is at issue, as here, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The RO has evaluated the veteran's left wrist disability 
at the 10 percent rate under 38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (2002).  

Arthritis established by X-ray findings is rated on the 
basis of limitation of motion of the joint involved, here, 
Diagnostic Code 5215.  When there is some limitation of 
motion, which, however, would be rated noncompensable 
under a limitation-of-motion code, a 10 percent rating may 
be assigned for each major joint affected by arthritis.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).  

Limitation of dorsiflexion of either wrist to less than 15 
degrees or limitation of palmar flexion of either wrist to 
in line with the forearm warrants a 10 percent evaluation. 
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5215 (2002).  
Normal wrist dorsiflexion and palmar flexion are to 70 and 
80 degrees, respectively.  38 C.F.R. § 4.71a, Plate I.  
Normal forearm pronation is to 80 degrees.  Normal 
supination is to 85 degrees.  38 C.F.R. § 4.71, Plate I 
(2002).

Diagnostic Code 5214 provides for the evaluation of 
ankylosis of the wrist.  When there is wrist ankylosis, in 
the minor extremity, and the ankylosis is favorable in 20 
to 30 degrees dorsiflexion, a 20 percent rating is 
assignable.  When the ankylosis is in any other position 
except favorable, in the minor extremity, a 30 percent 
rating is assignable.

The evidence shows that the veteran has arthritis and 
limitation of motion of the left wrist that is evaluated 
as 10 percent disabling, which is the maximum evaluation 
warranted under Diagnostic Code 5215.  During the recent 
VA examination the examiner described the range of motion 
of the left wrist as being markedly limited.  
Additionally, on the various range of motion movements the 
examiner described the accompanying pain as excruciating, 
marked, mild discomfort, severe pain and marked 
discomfort.  Additionally, there was fullness on the 
radial aspect of the left wrist and it was tender. 

After reviewing the evidence, to include the veteran's 
statements and testimony, in conjunction with the DeLuca 
case, it is the judgment of the Board that the healed 
fracture, carpal navicular bone, left wrist, with 
traumatic arthritis results in the equivalent of favorable 
ankylosis in 20 to 30 degrees dorsiflexion.  As such a 20 
percent rating is warranted under Diagnostic Code 5214.

However, the current evidence does not provide a basis for 
a rating in excess of 20 percent.  The evidence does not 
show the presence of symptoms which would result in the 
equivalent of ankylosis in any other position except 
favorable.  Also, the scar on the distal forearm appears 
to be asymptomatic.  Accordingly, the Board finds that a 
rating in excess of 20 percent is not warranted.


ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.

Entitlement to an increased rating of 20 percent for 
healed fracture, carpal navicular bone, left wrist, with 
traumatic arthritis, the minor extremity is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

